DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed June 1, 2021, with respect to claim objections and claim rejections under 112 have been fully considered and in combination with the amendments are persuasive.  The claim objections and claim rejections under 112 have been withdrawn. 
Applicant’s arguments, see remarks, filed June 1, 2021, with respect to the prior art rejections over Wuillaume in view of Thomsen have been fully considered and are persuasive.  Particularly, neither Wuillaume nor Thomsen disclose or teach a dielectric layer comprising ITO, SiOx, In2Ox or AZO, as now required by the independent claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the combination of Wuillaume and Diguet.
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Diguet failing to correct Wuillaume failure disclose the dielectric layer comprises ITO, SiOx, In2Ox or AZO, the examiner is unpersuaded.  As set forth below, Diguet paragraph [0047] teaches the dielectric layer may be AZO, among other possible materials, and paragraph [0049] provides a motivation to use AZO based on its high rate of deposition.  
Regarding applicant’s argument centered on Diguet failing to teach blocking layers consisting essentially of NiCr, the examiner is unpersuaded.  The rejection is made using the combination of Wuillaume and Diguet.  In this case Wuillaume discloses the blocking layers consisting essentially of NiCr and Diguet is not relied upon for this feature.  One cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument centered on Diguet failing to teach satisfaction of a thickness ratio 0.01 ≤ THBL/THFL ≤ 0.5, the examiner is unpersuaded.  The rejection is made using the combination of Wuillaume and Diguet.  In this case Wuillaume discloses in examples 1-3 a THBL/THFL ratios between 0.095 and 0.328 and Diguet is not relied upon for this feature.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Diguet’s example seen in figure 6 has a THBL/THFL ratio range of 0.042 to 0.11.
Regarding applicant’s arguments centered on Diguet failing to teach a VLT of not greater than 55% and a TSER of at least about 55% and not greater than 80%, the examiner is unpersuaded.  The rejection is made using the combination of Wuillaume and Diguet.  Wuillaume, see inter alia abstract, discloses a VLT of no greater than 50%, as set forth below, and discloses reflective values for the worked examples in the tables in paragraphs [0033, 0036 & 0038] that appear to read on the claimed TSER range and Diguet is not relied upon for these features.  The examiner contends that if the same materials are used in the same order in same ranges of thicknesses resulting in the same visible light transmission properties that the said balance of multiple aspects of the composite would be met and the range of reflective properties claimed would be inherent.  It has been held:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8, 10, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wuillaume et al. US Patent Application Publication 2014/0098415, of record, in view of Diguet et al. US Patent Application Publication 2015/0183301, of record.
Regarding claim 1 Wuillaume discloses a composite film (e.g. figure 1 coating 30) comprising: a first transparent substrate (e.g. substrate 1); a dielectric layer (e.g. dielectric layer 14) having a thickness of at least about 3 nanometers and not greater than about 200 nanometers (paragraph [0026 & 0031]); and at least two infra-red reflection stacks (e.g. layers 7, 9 & 11 and layers 17, 19 & 21 and inter alia paragraph [0015] discusses IR reflecting by the layers), wherein the dielectric layer (e.g. 14) is located between the at least two infra-red reflection stacks (see figure 1); wherein the composite comprises a visual light transmittance of not greater than 55% (abstract); wherein the composite comprises a total solar energy rejected (TSER) is at least about 55% and not greater than 80% (inherent given the similar structure, similar materials, similar thicknesses & similar emissivity; further see reflective values listed in paragraphs [0033, 0036 & 0038]); wherein each infra-red reflection stack comprises: a first NiCr blocker layer consisting essentially of NiCr and having a thickness of at least about 0.2 nm and not greater than 
Wuillaume does not disclose the dielectric layers comprise ITO, SiOx, In2Ox or AZO.  
Diguet teaches a solar control composite film (abstract e.g. figure 1) with two metal-silver-metal layers (e.g. layers 30, 32, 34, 36, 40 & 42) with a dielectric layer between them (e.g. layer 26) on a substrate (e.g. substrate 20), and further teaches the dielectric layer (e.g. 26) may be, among other materials, AZO (paragraph [0047] e.g. figure 6) for the purpose of using a layer material with a high deposition rate (paragraph [0049]).  Further, this would be a simple substitution of one known material for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the dielectric layer in the composite film as disclosed by Wuillaume to be ITO, SiOx, In2Ox or AZO as taught by Diguet for the purpose of using a layer material with a high deposition rate.

Regarding claims 2 and 3 Wuillaume as modified by Diguet discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the first transparent substrate comprises a glass or plastic (paragraph [0018]).  
Wuillaume does not specifically disclose the plastic is a polymer material, as required by claim 2; or wherein the first transparent substrate comprises a PET, as recited in claim 3.  
Diguet further teaches the substrate that may be glass or plastic and specifically lists polymer materials including PET (paragraph [0029, 0103 & 0111]) for the purpose of having a flexible substrate (paragraph [0029]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the plastic substrate in the composite film as disclosed by Wuillaume to be a polymer, particularly PET, as further taught by Diguet for the purpose of having a flexible substrate.

Regarding claim 4 Wuillaume as modified by Diguet discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the composite film comprises a visible light transmittance of at least 10% (inter alia paragraphs [0028-29, 0034 & 0047]).

Regarding claim 8 Wuillaume as modified by Diguet discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the first functional layer consists essentially of silver (inter alia paragraph [0023] particularly “layers 9 and 19 … consist essentially of silver”).

Regarding claim 10 Wuillaume as modified by Diguet discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the first functional layer (e.g. 9 & 19) closer to the substrate (e.g. 1) then the dielectric layer (e.g. 14) has a thickness of at least 5 nanometers and not greater than 25 nanometers (e.g. layers 9 & 19 thickness ranges respectively listed in paragraph [0026] have a preferred thickness range of 9-16.5 & 5-11.5 nm and a more preferred thickness range of 11-14.5 & 6-9.5 nm and gives an example of 12.8 & 7.9 nm).

Regarding claim 12 Wuillaume as modified by Diguet discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the each of the blocker layers has a thickness of not greater than 5 nanometers and at least 0.2 nanometers (e.g. layers 7, 11, 17 & 21 paragraph [0026] have a preferred thickness ranges of 1.0-4.5, 1.0-4.5, 1.5-3.0 & 1.5-3.0 nm, respectively; and a more preferred thickness range of 0.5-2.2, 0.8-3.0, 0.6-1.4 & 1.0-2.0 nm, respectively).

Regarding claim 14 Wuillaume discloses a composite film (e.g. figures 1-3 coating 30) comprising: a first transparent substrate (e.g. 1); a first dielectric layer adjacent to the first transparent substrate layer (e.g. bottom dielectric layer 3) and having a thickness of at least about 3 nanometers and not greater than about 200 nanometers (paragraph [0026 & 0031]); a first NiCr blocker layer consisting essentially of NiCr contacting the first dielectric layer (e.g. 7 paragraph [0016] discusses options for the blocking layer include using metallic NiCr & paragraph [0026] notes 7 can be NiCr) and having a thickness of at least about 0.2 nm and not greater than about 5 nm (paragraph [0026 & 0031]); a first functional layer comprising silver adjacent to the first NiCr blocker layer (e.g. 9) and having a thickness of at least about 5 nanometers and not greater than about 40 nanometers (paragraph [0026 & 0031]); a second NiCr blocker layer consisting essentially of NiCr adjacent to the first functional layer (e.g. 11 paragraph [0016] discusses options for the blocking layer include using metallic NiCr & paragraph [0026] notes 11 can be NiCr) and having a thickness of at least about 0.2 nm and not greater than about 5 nm (paragraph [0026 & 0031]); a second dielectric layer contacting the second NiCr blocker layer (e.g. 14) and having a thickness of at least about 3 nanometers and not greater than about 200 nanometers (paragraph [0026 & 0031]); a third NiCr blocker layer consisting essentially of NiCr contacting the second dielectric layer (e.g. 17 paragraph [0016] discusses options for the blocking layer include using metallic NiCr & paragraph [0026] notes 17 can be NiCr) and having a thickness of at least about 0.2 nm and not greater than about 5 nm (paragraph [0026 & 0031]); a second functional layer comprising silver adjacent 
Wuillaume does not disclose the dielectric layers comprise ITO, SiOx, In2Ox or AZO.
Diguet teaches a similar solar control composite film (as set forth above), and further teaches the dielectric layer (e.g. 26) may be, among other materials, AZO (paragraph [0047] e.g. figure 6) for the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the dielectric layer in the composite film as disclosed by Wuillaume to be ITO, SiOx, In2Ox or AZO as taught by Diguet for the purpose of using a layer material with a high deposition rate.

Regarding claim 15 Wuillaume as modified by Diguet discloses the composite film of claim 14, as set forth above.  Wuillaume further discloses wherein the composite film comprises a visible light transmittance of at least 10% (inter alia paragraphs [0028-29, 0034 & 0047]).

Regarding claim 19 Wuillaume as modified by Diguet discloses the composite film of claim 14, as set forth above.  Wuillaume further discloses wherein the functional layers consist essentially of silver (inter alia paragraph [0023] particularly “layers 9 and 19 … consist essentially of silver”).

Regarding claim 20 Wuillaume discloses a method of forming (paragraphs [0015-16]) composite film (e.g. figures 1-3 coating 30) comprising: providing a first transparent substrate (e.g. 1); forming a first dielectric layer adjacent to the first transparent substrate layer (e.g. bottom dielectric layer 3) and having a thickness of at least about 3 nanometers and not greater than about 200 nanometers (paragraph [0026 & 0031]); forming a first NiCr blocker layer consisting essentially of NiCr contacting the first dielectric layer (e.g. 7 paragraph [0016] discusses options for the blocking layer include using metallic NiCr & paragraph [0026] notes 7 can be NiCr); forming a first functional layer comprising silver adjacent to the first blocker layer (e.g. 9) and having a thickness of at least about 5 nanometers and not greater than about 40 nanometers (paragraph [0026 & 0031]); forming a second NiCr blocker layer consisting essentially of NiCr adjacent to the first functional layer (e.g. 11 paragraph [0016] discusses 
Wuillaume does not disclose the dielectric layers comprise ITO, SiOx, In2Ox or AZO.
Diguet teaches a similar solar control composite film (as set forth above), and further teaches the dielectric layer (e.g. 26) may be, among other materials, AZO (paragraph [0047] e.g. figure 6) for the purpose of using a layer material with a high deposition rate (paragraph [0049]).  Further, this would be a simple substitution of one known material for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the dielectric layer in the composite film as disclosed by Wuillaume to be ITO, SiOx, In2Ox or AZO as taught by Diguet for the purpose of using a layer material with a high deposition rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikipedia page “Zinc oxide” as of 2016, in evidence that AZO is used in energy-saving windows since it lets in visible light but reflects infrared radiation, that is to say that it is a known material that can be used with predictable results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                        June 8, 2021